Name: Commission Regulation (EEC) No 2101/90 of 23 July 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /14 Official Journal of the European Communities 24. 7. 90 COMMISSION REGULATION (EEC) No 2101/90 of 23 July 1990 fixing the import levies on frozen sheepmeat and goatmeat and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3869/89 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3869/89 (2), as last amended by Regulation (EEC) No 1 742/90 f); Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990. For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 374, 22. 12. 1989, p. 54. (3) OJ No L 161 , 27. 6. 1990, p. 34. O OJ No L 84, 30 . 3. 1990, p. 85. No L 191 / 1524. 7, 90 Official Journal of the European Communities ANNEX to the Commission Regulation of 23 July 1990 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 32 from 6 to 12 August 1990 Week No 33 from 13 to 19 August 1990 Week No 34 from 20 to 26 August 1990 Week No 35 from 27 August to 2 September 1990 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 122,785 122,785 85,950 135,064 159,621 159,621 223,469 122,785 85,950 135,064 159,621 159,621 223,469 122,785 122,785 85,950 135,064 159,621 159,621 223,469 122,785 85,950 135,064 159,621 159,621 223,469 122,785 122,785 85,950 135,064 159,621 159,621 223,469 122,785 85,950 135,064 159,621 159,621 223,469 122,785 122,785 85,950 135,064 159,621 159,621 223,469 122,785 85,950 135,064 159,621 159,621 223,469 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 .